Appeal from an order striking out certain allegations from plaintiff's complaint. The order appealed from should be modified by striking therefrom all provisions as to allegations to be omitted except the following words contained in paragraph IV of the complaint, “ and later reported the facts to her husband, Clarence Doran, who is a Corporal in the State Police.” Order modified as aforesaid, and as so modified, affirmed, with ten dollars costs and disbursements to the appellant who may, within twenty days after the entry of the order hereon, serve an amended complaint. Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ., concur.